UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7384


DARREN M. ROWE,

                    Petitioner - Appellant,

      v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:18-cv-00383-JPJ-PMS)


Submitted: February 27, 2020                                      Decided: March 24, 2020


Before WILKINSON, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darren M. Rowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darren M. Rowe seeks to appeal the district court’s order dismissing as untimely

his 28 U.S.C. § 2254 (2018) petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9

(2012) (explaining that § 2254 petitions are subject to one-year statute of limitations,

running from latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)

(2018)). The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When, as here, the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

that the petition states a debatable claim of the denial of a constitutional right. Gonzalez,
565 U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Rowe has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2